Exhibit 10.4

PERFORMANCE UNIT AWARD AGREEMENT

 

PAPA JOHN’S INTERNATIONAL, INC.

1999 TEAM MEMBER STOCK OWNERSHIP PLAN

THIS PERFORMANCE UNIT AWARD AGREEMENT (the “Award Agreement”) is made and
entered into as of                   (the “Grant Date”), by and between Papa
John’s International, Inc., a Delaware corporation (the “Company”), and
                            (“Participant”).

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted, and the stockholders of the Company have approved, the Papa John’s
International, Inc. 1999 Team Member Stock Ownership Plan (the “Plan”), pursuant
to which the Company may grant awards of Performance Units, as defined under the
Plan, to employees of the Company and its subsidiaries and certain other
persons, all as provided under the Plan; and

WHEREAS, the Company desires to grant to Participant a Performance Unit award
under the terms of the Plan;

NOW, THEREFORE, pursuant to the Plan, the Company and Participant agree as
follows:

1.  Grant of Award.  The Company hereby grants to Participant the Performance
Unit award described in this Award Agreement (the “Award”).

2.  Award Subject to Plan.  This Award is granted under and is expressly subject
to all the terms and provisions of the Plan, which terms are incorporated herein
by reference.  In the event of any conflict between or among any provisions of
this Award Agreement and any provisions of the Plan, the Plan provisions will
control.  Any capitalized terms not otherwise defined herein shall have the
meaning given them in the Plan.  Participant hereby acknowledges receipt of a
description or copy of the Plan prior to executing this Award Agreement.

3.  Performance Period.  The performance period for the Award is the three
(3)-year period commencing                    , and ending
                    (the “Performance Period”).

4.  Performance Unit Award.

(a)  General.  Participant’s target Performance Unit Award opportunity for the
Performance Period is a cash payment equivalent to the average closing price of
the Company’s common stock for the last 15 trading days preceding the end of the
Performance Period, multiplied by               (the “Target Cash Incentive”).


--------------------------------------------------------------------------------


(b)  Amount of Target Cash Incentive Payable to Participant for the Performance
Period.  The amount of the Target Cash Incentive payable to Participant for the
Performance Period will be based upon the Company’s “Total Shareholder Return”
(as defined in Section 5 below) as compared to the Total Shareholder Return of
the “Peer Companies” (as defined in Section 6 below) over the Performance
Period, as follows:

If the Company’s Total Shareholder
Return over the Performance Period
as compared to the Peer Companies:

 

Then the percentage of
Target Cash Incentive
payable to Participant is:

 

 

 

 

 

Ranks in the 75th percentile or higher

 

200

%

 

 

 

 

Ranks in the 50th percentile

 

100

%

 

 

 

 

Ranks in the 40th percentile

 

50

%

 

 

 

 

Ranks below the 40th percentile

 

0

%

 

 

 

 

Target Cash Incentive percentages based on percentile rankings between the
thresholds described above will be calculated using straight-line
interpolation.  (For example:  If the Company’s Total Shareholder Return over
the Performance Period as compared to the Peer Companies ranks in the
60th percentile, then the percentage of Target Cash Incentive payable to
Participant is 140%.)  Notwithstanding the foregoing, the maximum payment that
can be made pursuant to Performance Units granted to Participant in any calendar
year is $1,000,000.

(c)  Payment of Performance Unit Award for the Performance Period.  Subject to
early termination of this Award Agreement pursuant to Section 7 or Section 8
below, as soon as practicable following the end of the Performance Period and
the determination of the Company’s Total Shareholder Return as compared to the
Total Shareholder Return of each Peer Company over the Performance Period, the
Company will pay in cash to Participant the Performance Unit Award amount, if
any, determined pursuant to Section 4(b) above.

5.  Total Shareholder Return.  For purposes of this Award Agreement, “Total
Shareholder Return” with respect to the Company or any Peer Company means the
change (if any) in the market value of shares of common stock of the Company or
such Peer Company, assuming reinvestment of dividends, over the Performance
Period, using the methodology prescribed by Securities and Exchange Commission
Regulation S-K, Item 402(l), provided that the measurement of change in market
value of shares of common stock over the Performance Period shall be based on
the average closing prices of the common stock for the last 15 trading

2


--------------------------------------------------------------------------------


days preceding the commencement of the Performance Period and the last 15
trading days preceding the end of the Performance Period.

6.  Peer Companies.  The Peer Companies are listed in Exhibit A to this Award
Agreement, which is incorporated herein by reference.

7.  Termination of Employment.

(a)  Except as set forth in subsection (c), this Award Agreement will terminate
and be of no further force or effect on the date that Participant is no longer
employed by the Company or any of its subsidiaries, if such termination is for
any reason other than death, Disability or Retirement (all as defined in the
Plan).

(b)  In the event of Participant’s termination of employment due to death,
Disability or Retirement prior to expiration of any Performance Period, any
then-outstanding Performance Units of Participant shall be payable in an amount
equal to the maximum amount payable under such Performance Units multiplied by a
percentage equal to the percentage that would have been earned under the terms
of the Award Agreement assuming that the Total Shareholder Return achieved as of
the date of such termination of employment would have been achieved at the end
of the Performance Period.

(c)  Participant will be entitled to receive any Performance Unit Award payable
under Section 4 of this Award Agreement if Participant’s employment terminates
after the Performance Period but before Participant’s receipt of such
Performance Unit Award payment for the Performance Period, except in the event
of a termination for Cause.

8.  Change of Control.  Upon a Change in Control, as defined in the Plan, any
then-outstanding Performance Units shall become fully vested and immediately
payable in an amount equal to the greater of (a) the maximum amount payable
under the Performance Unit multiplied by a percentage equal to the percentage
that would have been earned under the terms of this Award Agreement assuming
that the Total Shareholder Return achieved as of the date of such termination of
employment would have been achieved the end of the Performance Period or (b) the
maximum amount payable under the Performance Unit multiplied by the percentage
of the Performance Period completed by the Participant at the time of the Change
in Control.

9.  Tax Withholding.  Participant must pay, or make arrangements acceptable to
the Company for the payment of, any and all federal, state, and local tax
withholding that in the opinion of the Company is required by law.  Unless
Participant satisfies any such tax-withholding obligation by paying the amount
in cash or by check, the Company will withhold a portion of the cash incentive
payment equal to the tax-withholding obligation.

10.  Non-Transferability.  Neither this Award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except by
will or the laws of descent

3


--------------------------------------------------------------------------------


and distribution, and any attempted assignment, transfer, mortgage, pledge or
encumbrance except as herein authorized, will be void and of no effect. 
Participant may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom the right to receive payments
under a Performance Unit is to be paid in case of Participant’s death before
receiving any or all such payments.

11.   Administration.  The Compensation Committee of the Board of Directors (the
“Committee”) shall have the sole responsibility for construing and interpreting
this Award Agreement, and for resolving all questions arising hereunder.  Any
decision or action taken by the Committee arising out of, or in connection with,
the construction, administration, interpretation and effect of this Award
Agreement shall be conclusive and binding upon all persons.

12.  No Employment Rights Created.  The granting of the Award shall not be
construed as granting to Participant any right to continue as an employee of the
Company.  The Company expressly reserves the right to terminate, whether by
dismissal, discharge, retire­ment or otherwise, Participant’s employment with it
at any time, with or without cause, except as may otherwise be expressly
provided in any written employment agreement between the Company and
Participant.

13. Miscellaneous.   The captions and section headings used herein are for
convenience only, shall not be deemed part of this Award Agreement and shall not
in any way restrict or modify the context and substance of any section or
paragraph hereof.  This Award Agreement will be governed by the laws of the
State of Delaware, without regard to the principles of conflicts of law that
might otherwise apply.

IN WITNESS WHEREOF, the Company and Participant have executed this Award
Agreement as of the Grant Date.

Participant:

 

 

Company:

 

 

 

 

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

By

 

Name typed or printed

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

Date

 

 

4


--------------------------------------------------------------------------------